PER CURIAM.
In this workers’ compensation case, the judge of compensation claims (JCC) excused the claimant’s failure to timely notify the employer of his alleged work-related injury because the JCC found that the claimant’s actions were reasonable and the E/C were not prejudiced by the untimely notice. Because the JCC did not address the provisions of the applicable statute, section 440.185(1), Florida Statutes (Supp.1994), we reverse and remand for such consideration. We decline to reach the remaining points on appeal.
ERVIN, KAHN and DAVIS, JJ., concur.